DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wydert et al (US 2006/0060285).
	Regarding claims 1-2 and 4-5, Wydert teaches a rubber composition (Abstract) having a rubber component comprising a styrene butadiene rubber (Abstract), a fine particle silica which ranges in size from 10 to 50 nanometers ([0038]) and a silane coupling agent with the following structure:

    PNG
    media_image1.png
    30
    118
    media_image1.png
    Greyscale
([0043])

    PNG
    media_image2.png
    98
    322
    media_image2.png
    Greyscale

which contains an alkoxysilyl group where the R groups are an alkoxy group and Alk Is a divalent hydrocarbon with 1 to 18 carbon atoms ([0043]).    The rubber composition contains 60 to 90 phr or the styrene butadiene rubber which contains from 35-45 % styrene (Abstract).  Therefore, the amount of the 
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the teachings of Wydert to arrive at the presently claimed invention.  While the ranges as disclosed by the reference lacks specificity to the extent that it does not precisely coincide with the corresponding range in the present claim, nevertheless, there is overlap of ranges.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
	Regarding claim 6, Wydert teaches a pneumatic tire comprising a tread made from the rubber according to claim 1.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wydert et al (US 2006/0060285) with evidence provided by Hochi (US 2006/0160945).
	The discussion regarding Wydert in paragraph 3 above is incorporated here by reference.
	Regarding claim 3, Wydert teaches that the composition contains 50 to 150 phr of silica (Abstract).  The silica can be Z1165MP which has a nitrogen adsorption specific surface area of 165 m2/g (Hochi, [0034]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764